If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 BENJAMIN BROWN,                                                   FOR PUBLICATION
                                                                   April 9, 2020
                Plaintiff-Appellant,

 v                                                                 No. 350576
                                                                   Monroe Circuit Court
 MICHELLE BROWN,                                                   Family Division
                                                                   LC No. 19-040077-DM
                Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and TUKEL, JJ.

K. F. KELLY, J. (concurring).

       I concur in the result only.


                                                           /s/ Kirsten Frank Kelly




                                              -1-